19-50900-cag Doc#206 Filed 08/13/19 Entered 08/13/19 16:46:24 Main Document Pg 1 of
                                         3


               TRUSTEE’S WITNESS AND EXHIBIT LIST FOR AUGUST 19, 2019
       HEARING ON MOTION OF THE CHAPTER 7 TRUSTEE FOR APPROVAL OF
        SETTLEMENT AGREEMENT WITH MGM RESORTS INTERNATIONAL
                 OPERATIONS, INC. AND REQUEST FOR RELIEF
                             (DOCKET NO. 135)

                     UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO
   Main Case: 19-50900                In re Legendary Field Exhibitions, LLC
   Adversary No. N/A                  Adversary Style: N/A

   Witnesses:    Randolph N., Osherow
                 Any witness called by another
                 interested party
                 Any witnesses needed to
                 authenticate a document


                                                 Judge: Honorable Craig Gargotta
                                                 Courtroom Deputy: Lisa Elizondo
                                                 Hearing Date: August 19, 2019
                                                 Hearing Time: 10:00 a.m.
                                                 Attorney Name:       Brian Engel
                                                                      Steve Turner
                                                 Attorney Phone:      512.687.2503
                                                 Nature of Proceeding: Application to
                                                 Compromise and Settle

                                                             Admitted/
   Exh.                                                        Not
   No.          Description           Offered    Objection   Admitted     Disposition

   1      Docket Sheet
   2      January 29, 2019 Board of
          Directors Presentation
   3      Amended and Restated
          Warrant and Note
          Purchase Agreement
   4      Promissory Note (Tranch
          1)
   5      Promissory Note (Tranch
          2)
   6      Security Agreement
   7      UCC-1
19-50900-cag Doc#206 Filed 08/13/19 Entered 08/13/19 16:46:24 Main Document Pg 2 of
                                         3


   8     IP License and Escrow
         Agreement
   9     Warrant
   10    Warrant
   11    Excerpt from LFE
         Schedule A/B
   12    Proof of Claim 257-1
   13    Vanech Complaint
   14    Excerpt from LFE
         Schedule D
   15    February 27, 2019 Letter
         from Frisco Patent
         Services to LFE
   16    May 2, 2019 Letter from
         DCPD Texas Interactive,
         LLC to Trey Wood
   17    Declaration of Scott
         Butera
         Any Exhibit Offered by
         Another Interested Party
19-50900-cag Doc#206 Filed 08/13/19 Entered 08/13/19 16:46:24 Main Document Pg 3 of
                                         3


                                  CERTIFICATE OF SERVICE

  The undersigned certifies that on the 13th day of August, 2019, the foregoing witness and exhibit
  list concerning the hearing on Docket No. 135 was served on the following parties filing a
  response via email, first class mail, or the Court’s electronic ECF case filing system:

  Counsel for Objector, Reggie Northrup (Via e-mail)

    Boris Treyzon (btreyzon@actslaw.com)
    Jonathan Farahi (jfarahi@actslaw.com)
    ABIR COHEN TREYZON SALO, LLP
    16001 Ventura Blvd.
    Suite 200
    Encino, CA 91436
    T 424.288.4367
    F 424.288.4368

  Debtors’ Counsel (via ECF)
     William A. (Trey) Wood
     Bracewell LLP
     711 Louisiana
     Suite 2300
     Houston, TX 77002

  U. S. Trustee (via First Class Mail)
     United States Trustee
     PO Box 1539
     San Antonio, TX 78295

                                               /s/ Brian S. Engel`
                                         Brian S. Engel
